Citation Nr: 1542337	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  15-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, to include as due to exposure to contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.  

3.  Entitlement to service connection for residuals of multiple myeloma, to include as due to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Joseph M. Lyon, Attorney



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1959.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for colon cancer, prostate cancer, and multiple myeloma.  In August 2013, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in February 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in April 2015.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The Board notes that new evidence-specifically a May 2015 private physician's opinion-was added to the record after the issuance of the February 2015 SOC.  Thus, the RO, the agency of original jurisdiction (AOJ) has not considered this new evidence.  Since this matter is being remanded, the AOJ will have the opportunity review this evidence at that time.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.  



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is required. 

The Veteran contends that his prostate cancer, colon cancer and multiple myeloma are the result of his exposure to contaminated water while stationed at Camp Lejeune.  The Veteran's DD 214 notes that he was stationed at Camp Lejeune from May 1956 to November 1956.  In November 2014 statement, the Veteran reported drinking, showering in, and eating food prepared in the water at Camp Lejeune.  He further noted that one of his jobs was freezing the water, which caused him to be overexposed to the water.  He remembered the water having a bitter taste and appearing cloudy and dirty.  

A December 2011 private physician noted the Veteran's diagnosis and treatment for three separate cancers.  He noted the Veteran's exposure to water contaminated with PCE and TCE at Camp Lejeune.  The physician noted that he suspected that the Veteran's exposure to contaminated water as likely as not caused or contributed to his cancers.  He noted it was unusual that the Veteran had three separate primary cancers and suspected that his exposure contributed to such.  

A July 2012 VA examiner documented the Veteran's diagnoses of multiple myeloma, prostate cancer, and colon cancer.  The VA examiner cited the National Research Council studies' finding that, while there is reason to be concerned, there is insufficient evidence that cancers were caused by exposure to contaminated water at Camp Lejeune.  

In January 2015 statement, a different private physician noted that the Veteran's exposure to contaminated water as likely as not contributed to the development of his multiple cancers.  

In a February 2015 VA addendum opinion, the examiner opined that the Veteran's cancers were less likely than not incurred in or caused by his exposure to contaminated water.  The examiner noted other risk factors such as longstanding obesity, age greater than 50, family history of prostate cancer, and a history of recovering alcoholism as possible risk factors.  The examiner noted that such risk factors outweigh the limited and suggestive evidence of association with exposure to organic solvents found in the contaminated water at Camp Lejeune.  

In May 2015, a private physician cited several studies and found that it was as likely as not that the exposure to toxins in the Camp Lejeune water was a contributing factor in causing the Veteran's colon cancer, prostate cancer, and multiple myeloma.  The physician noted that he considered risk factors such as obesity, alcohol use, family history, age, and race in rendering his opinion.  

The Board also notes that the Veteran submitted an article outlining a study finding elevated hazard rates for some cancers among those exposed to contaminated water at Camp Lejeune.  

The Board finds that the medical evidence currently of record is inadequate to resolve the claims on appeal, and that further medical development is warranted.  Notably, the private physicians failed to provide a rationale to support their positive opinions while the VA examiner did not have the benefit of reviewing all evidence of record.  Thus, the Board finds that a remand  of these matters is needed to obtain further VA opinions-based on full consideration of all medical opinion and other objective evidence, as well as all lay assertions, and supported by complete, clearly-stated rationale.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, on remand, the AOJ should obtain an addendum opinion from an appropriate physician, based on claims file review (if possible), with respect to the Veteran's colon cancer, prostate cancer, and multiple myeloma and residuals therefrom.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.  

Prior to obtaining further medical opinions on these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should 
give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from any appropriate physician , based on claims review (if possible), to address the etiology of the Veteran's colon cancer, prostate cancer, and multiple myeloma. 

If examination of the Veteran is deemed medically necessary (in the judgment of the physician designated to provide the addendum opinion), arrange for the Veteran to undergo VA examination by an appropriate physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to each colon cancer, prostate cancer, and multiple myeloma, the physician  should render an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability (a) had its onset during service, (b) was manifested during the first post-service year, or (c) is otherwise medically related to service, to particularly include exposure to contaminated water while serving at Camp Lejeune (as alleged).  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence-to include positive and negative opinions of record , as well as results of medical research submitted by the Veteran and cited by the private physician in the May 2015 opinion-along with all lay assertions.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the issuance of the February 2015) and legal authority.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).  

